DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 5/19/2021 (“May Resp.”). In the May Resp., claims 7 and 9-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 4/9/2021 and 4/29/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Response to Arguments and Amendments
Objection to the Specification – Title
The previously presented objection to the specification (i.e., the title) is withdrawn in light of the amendment to the title submitted with the May Resp., which is entered.

35 U.S.C. § 112(f) Claim Interpretation
The previous invocation of section 112(f) for limitations in claims 7 and 9 is withdrawn in light of the claim amendments submitted with the May Resp.

35 U.S.C. § 112(b) Claim Rejections
The previously presented section 112(b) claim rejections are withdrawn in light of the claim amendments submitted with the May Resp.

35 U.S.C. § 102(a)(2) Claim Rejections Over Rico Alvarino (U.S. 2016/0374109)
Applicant’s argument with respect to the newly added limitations in independent claims 7 and 10, and newly added independent claims 11 and 12 are persuasive. See May Resp. 12. However, upon further search and consideration the claims are rejected over newly cited prior art below.

Claim Objections
Claims 9 and 12 are objected to because of the following informalities: 
In claim 9, the first instance of the term “RACH” should be spelled out. 
In claim 12, the limitations, “a first processor”, “the first processor”, “a second processor”, and “the second processor” should be changed to “a terminal processor”, “the terminal processor”, “a base station processor”, and “the base station processor”, respectively, for clarity. In particular, the “second processor” of the base station, while attempting to differentiate from the terminal’s “first processor”, may create confusion because the current language gives rise to a question whether or not the base station has a first processor, and if so, would it be different from the terminals “first processor”. As such, more specificity is recommended; however, each of the terminal and base station will be interpreted as having at least one processor.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 7, 10, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng (U.S. 2018/0176065, newly cited).

Regarding claim 12, Deng teaches:
A system comprising: a terminal; and a base station (Deng, Fig. 1A shows a system with WTRUs (terminals) 102a-d and base stations 114a-b, see also ¶¶ 29-30), 
the terminal comprising: 
a receiver (Deng, Fig. 1B, ¶¶ 40-42, WTRU 102 has a receiver in at least transceiver 120 and/or transmit/receive element 122) that receives synchronization signals and broadcast signals that are transmitted using given resources each formed of consecutive symbols (Deng, Figs. 16, 17, ¶¶ 126, 129, PSS/SSS and broadcast signals are received over symbols (i.e., resources) that are consecutive to one another, i.e., the synchronization symbols are consecutive to each other, and the broadcast signals are consecutive to each other); and 
a first processor (Deng, Fig. 1B, ¶¶ 40-41, WTRU 102 has a processor 118) that controls reception of the synchronization signals and the broadcast signals in a given transmission time interval in which the given resources are configured, wherein the first processor is configured to be provided with resource index information of the given resources that are used for transmitting the synchronization signals and the broadcast signals in the given transmission time interval (Deng, Fig. 18, steps 1820, 1830, ¶ 139, in a given cycle or period of time (see Deng, ¶ 84, where the claimed “transmission time interval” is interpreted broadly to cover not only a single TTI but also many TTIs that make up a cycle) synchronization and broadcast signals are received over respective consecutive symbols that may be indicated by index information, e.g., synchronization index, which is received from the base station at the terminal);
the base station comprising: 
a transmitter (Deng, Figs. 1A, 1B, ¶¶ 40-42, the WTRU 102 is explicitly described as having a transceiver 120 and transmit/receive element 122, which means the base station must have a transmitter for sending signals to the WTRU 102, see also ¶ 167) that transmits the synchronization signals and the broadcast signals using the given resource (Deng, Figs. 16, 17, ¶¶ 126, 129, PSS/SSS and broadcast signals are received over symbols (i.e., resources) that are consecutive to one another, i.e., the synchronization symbols are consecutive to each other, and the broadcast signals are consecutive to each other); and 
a second processor (Deng, Figs. 1A, 1B, ¶¶ 40-42, the base station 114 sends (electromagnetic) signals to the WTRU 102, thus, the base station 114 must have a processor to processor, generate, and send the signals, see also ¶ 167) that controls transmission of the synchronization signals and the broadcast signals in the given transmission time interval in which the given resources are configured,37579344Application No. 16/087,852Docket No.: 17786-582001 wherein the second processor is configured to provide the terminal with the resource index information of the given resources that are used for transmitting the synchronization signals and the broadcast signals in the given transmission time interval (Deng, Fig. 18, steps 1820, 1830, ¶ 139, in a given cycle or period of time (see Deng, ¶ 84, where the claimed “transmission time interval” is interpreted broadly to cover not only a single TTI but also many TTIs that make up a cycle) synchronization and broadcast signals are received over respective consecutive symbols that may be indicated by index information, e.g., synchronization index, which is received from the base station at the terminal).

Regarding claim 7, there is recited a “terminal comprising: a receiver … and a processor”, each of which are configured to perform functions virtually identical to the functions performed by the terminal in the system of claim 12. As a result, the terminal of claim 7 is anticipated and rejected under section 102(a)(2) over Deng for the corresponding reasons as the terminal of the system in claim 12.

Regarding claim 10, there is recited a “radio communication method for a terminal”, where the method comprises steps that are virtually identical to the functions performed by the terminal of claim 7 (and thus also claim 12). As a result, the method of claim 10 is anticipated and rejected under section 102(a)(2) over Deng for the same reasons as the terminals of claims 7 and 12.

Regarding claim 11, there is recited a “base station comprising: a transmitter … and a processor”, each of which are configured to perform functions virtually identical to the functions performed by the base station in the system of claim 12. As a result, the base station of claim 11 is anticipated and rejected under section 102(a)(2) over Deng for the corresponding reasons as the base station of the system in claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Rico Alvarino (U.S. 2016/0374109, previously applied), both of which are in the same field of configuration and transmission of control information in a wireless system as the claimed invention.

Regarding claim 9, which depends from claim 7, while Deng generally relates the described invention to RACH resources (see Deng, ¶¶ 61, 111) does not teach the limitation as recited in claim 9. Rico Alvarino remedies this and teaches “the processor controls a number of resources used for RACH transmission based on a number of resources of the synchronization signals or broadcast signals.” Rico Alvarino, ¶¶ 64, 96, the control information, e.g., one SIB, is used to configure RACH resources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the resources, such as in Deng, for RACH transmissions, such as in Rico Alvarino, to implement random access when needed. See id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2016/0353440 also describes configuration of wireless resources for transmission of various signals, including synchronization and broadcast signals.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSHUA KADING/               Primary Examiner, Art Unit 2413